Burch,-J.
(concurring specially): I concur in the result reached in syllabus two and the corresponding part of the opinion but in my judgment instruction No. 4 should be criticized. As stated in thé court’s opinion, the instruction does set forth dn substance the settled law upon the subject but in none of the Kansas cases supporting it have I found an instance wherein such a general statement of the law has been approved as a proper and necessary instruction except in the case of Stahl v. State, ex rel. Lorimer, 67 Kan. 864, 74 Pac. 238. In the per curiam opinion written in the cited case a similar instruction was approved without discussion or reported reasoning. I have some doubts as to whether it is necessary or advisable to give any part of the instruction, but if so, then that part of the- instruction referring to what may happen in the event the father of the child does not contribute to its support and maintenance should be deleted therefrom. If such is not done, then .the instruction runs into the field of speculation and conjecture. Whether the child has a wealthy mother, grandparents or other relatives or whether the child will become an object of public charity really should not be the concern of the jury. The only question to be decided by the jury is whether the defendant is actually the father of the child. The instruction would be improved if it read as follows:
The ultimate purpose of a bastardy proceeding, such as this, is to establish the paternity of the bastard in question, and to require the father of such child to contribute to its support and maintenance.
The reference to the possibility of support from public charity is particularly objectionable in my opinion.